ull his gi-coo department of the treasury internal_revenue_service washington d c go i a tax_exempt_and_government_entities_division may tep rats legend employer a plan x state m dear this is in response to a request submitted by your authorized representative on your behalf for a private_letter_ruling dated date as supplemented by letters dated date date date date date date and date conceming the applicability of sec_415 of the intemal revenue code code to an excess_plan and the tax consequences of certain related transactions your authorized representative has submitted the following facts and representations in support of your request employer a is a hospital district organized as a political_subdivision of state m under a state m statute employer a adopted plan x a money_purchase_pension_plan for the benefit of certain of its eligible employees originally effective as of date employer a is the only adopting employer of plan x and only employees and former employees of employer a are currently or have ever been participants in plan x no employees or former employees of any non- governmental entity are currently or have ever been participants in plan x employer a owns and operates all of its facilities and it has not contracted with any third parties to operate any of such facilities plan x is intended to be qualified under code sec_401 and is also represented to be a governmental pian as defined in code sec_414 plan x is administered by the board_of directors of employer a the board_of directors has the authority to amend plan x to the terms of plan x employer a makes employer contributions on behalf of eligible pursuant page participants at a fixed employer_contribution rate set forth in plan x plan x participants are permitted to make after-tax contributions to plan x sec_1 of plan x will be amended to state that company means employer a and any successor by merger purchase reorganization or otherwise that is a governmental employer’ governmental employer’ will be defined in plan x as the government of the united_states the government of any state or political_subdivision thereof or any agency_or_instrumentality of any of the foregoing within the meaning of code sec_414 sec_1 a of plan x will be amended to provide that an adopting employer is employer a or any other governmental employer that adopts plan x section of plan x will be amended to provide that any subsidiary or affiliate of employer a that is a governmental employer may with the consent of the board_of directors become a party to plan x by adopting plan x for some or all of its employees and by executing the trust agreement if required under such trust agreement 200_ on june the board_of directors of employer a approved an amendment to plan x which added an appendix to plan x setting forth an arrangement which was intended to be a qualified_governmental_excess_benefit_arrangement in accordance with code sec_415 arrangement plan x will be amended to remove this appendix and the arrangement is now set forth in a document separate from plan x the arrangement states that it is maintained solely for the purpose of providing to participants in plan x that part of the employer contributions that otherwise would have been contributed by employer a on behalf of such participants pursuant to plan x but which were not contributed because of the limitations on contributions imposed by code sec_415 no other contributions are allowed no contributions under the arrangement will be made on behalf of a participant for any plan_year in which a participant’s contributions under plan x do not exceed the limitations imposed by code sec_415 benefits payable to or on behalf of a participant in the arrangement will equal the participant's account balance under the arrangement the arrangement provides that participants in plan x automatically participate in the arrangement if contributions to plan x on their behalf exceed the limits of code sec_415 participation in the arrangement by such participants is mandatory under the arrangement no election is provided at any time to any participant directly or indirectly to defer compensation withdrawals from the arrangement before the participant’s termination of employment with employer a a participant’s rights under the arrangement cannot be alienated no participant shail be paid benefits under or make employer a maintains a rabbi_trust rabbi_trust for the purpose of holding the contributions made by employer a under the arrangement paying benefits under the arrangement and paying any expenses of maintaining the arrangement not paid directly by company a the rabbi_trust is separate from plan x’s related trust and rabbi_trust principal and earnings thereon are held separately from the other funds of employer a the rabbi_trust will not accept contributions from plan x invest plan x funds or pay plan x benefits the rabbi_trust is an irrevocable grantor_trust under applicable state law and under federal_law page plan x and its related trust offer multiple investment alternatives to a plan x participant in which the participant may invest the amounts credited to the account of the participant contributions to the arrangement on behalf of a participant may be but are not required to be invested according to the investment elections made by such participant with respect to his or her account under plan x each participant’s bookkeeping account balance under the arrangement and rabbi_trust will be charged or credited with earnings gains losses or expenses based such investment elections based on the above facts and representations your authorized representative has requested the following rulings on your behalf the arrangement is a qualified_governmental_excess_benefit_arrangement as defined in code sec_415 neither the adoption of the arrangement the establishment of the rabbi_trust the contemplated contribution of funds to the rabbi_trust nor the crediting of eamings on the rabbi_trust assets will constitute a transfer of property to a participant in the arrangement for purposes of code sec_83 or sec_1_83-3 of the treasury regulations neither the adoption of the arrangement the establishment of the rabbi_trust the contemplated contribution of funds to the rabbi_trust nor the crediting of earnings on the rabbi_trust assets will constitute a contribution to a non-exempt employees’ trust under code sec_402 neither the adoption of the arrangement the establishment of the rabbi_trust the contemplated contribution of funds to the rabbi_trust nor the crediting of earnings on the rabbi_trust assets will cause any amount to be included in the gross_income of a participant in the arrangement or his or her beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine under code sec_451 or the economic_benefit_doctrine under code sec_451 amounts distributed under the arrangement and from the rabbi_trust will be included in the gross_income of a recipient who is on the cash_receipts_and_disbursements_method of accounting in the year in which such amounts are actually paid or otherwise made available to the recipient whichever is earlier no amount will be considered to have been made available to a participant in the arrangement as a result of the fact that the participant has a right to designate the deemed investment of amounts credited to that participant's account under the arrangement and the rabbi_trust the limits on contributions contained in code sec_457 and sec_457 do not apply to contributions under the arrangement and contributions to the arrangement should not be taken into account in determining whether any other plan maintained by employer a is an eligible_deferred_compensation_plan within the meaning of code sec_457 page participants in the arrangement will not be taxable pursuant to code sec_457 on any amounts contributed to or held or distributed under the arrangement or by the rabbi_trust and income of the rabbi_trust will constitute income derived from the exercise of an essential_governmental_function exempt from tax under code sec_115 and sec_415 m requested ruling sec_2 and were withdrawn by your authorized representative in a letter dated date in a letter dated date in addition requested ruling was withdrawn by your authorized representative with respect to your first requested ruling code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 m provides in part that in determining whether a govemmental plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified govemmental excess_benefit arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits in the present case the arrangement is a portion of plan x which your authorized representative has stated is a governmental_plan as described in code sec_414 according to the terms of the arrangement its only stated purpose is to provide participants in plan x that portion of a participant's benefits that would otherwise be payable under the terms of plan x except for the limitations on benefits imposed by code sec_415 the arrangement does not allow participants to defer compensation the terms of the arrangement limit participation to plan x participants for whom contributions would exceed the code sec_415 limits therefore we have determined that the arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to plan x participants that part of the participant's annual_benefit otherwise payable under the terms of plan x that exceeds the sec_415 limits and as such meets the requirements of sec_415a your authorized representative has stated in accordance with the terms of the arrangement that participation is automatic and mandatory for plan x participants for whom contributions are limited by code sec_415 thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 m c requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case plan x which contains the excess_benefit arrangement with a certain exception for trusts maintained solely for the purpose of providing such benefits in the present case the rabbi_trust is a grantor_trust and it is maintained page separately from plan x contributions to the rabbi_trust consist only of the amounts that could not be contributed to plan x because of the limitations of sec_415 and the amount required to pay administrative expenses therefore we have determined that the requirements of sec_415 are met since the arrangement satisfies all of the requirements of code sec_415 m we conclude with respect to your first requested ruling that the arrangement is a qualified_governmental_excess_benefit_arrangement as defined in code sec_415 with respect to your third fourth fifth and sixth requested rulings sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the arrangement to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trust established in connection with the arrangement is a grantor_trust pursuant to state m law and for federal_income_tax purposes for purposes of determining the taxation of nonqualified_deferred_compensation arrangements sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the regulations provides that for purposes of sec_83 of the code the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides generally that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a non-exempt employees’ trust are included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 page 201g i043 in this case the arrangement’s related trust the trust was established and is maintained for the purpose of providing benefits under the arrangement the trust is intended to be a grantor_trust under revproc_92_64 1992_2_cb_422 is represented as such and is maintained separately from the arrangement accordingly with respect to your third requested ruling we conclude that neither the adoption of the arrangement the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on trust assets will constitute a transfer of property to a participant for purposes of sec_83 of the code or sec_1 e of the regulations in addition with respect to your fourth requested ruling we conclude that neither the adoption of the arrangement the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on trust assets will constitute a contribution to a non-exempt employees’ trust under sec_402 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 affd per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee did not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors accordingly with respect to your fifth requested ruling we conclude that neither the adoption of the arrangement the establishment of the trust the coritemplated contribution of funds to the trust nor the crediting of earnings on trust assets will cause an amount to be included in the gross_income of a participant or his or her beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine within the meaning of sec_451 of the code or the economic_benefit_doctrine in addition with respect to your sixth requested ruling we conclude that under sec_451 of the code amounts distributed under the arrangement and from the trust will be included in the gross_income of a recipient who is on the cash_receipts_and_disbursements_method of accounting in the year in which such amounts are actually paid or otherwise made available to the recipient whichever is earlier with respect to your seventh requested ruling we conclude that no amount will be considered to have been made available to a participant merely because page participants have a right to designate the deemed investment of amounts credited to their accounts under the arrangement with respect to your eighth and ninth requested rulings code sec_457 provides that in the case of a participant in a governmental eligible_deferred_compensation_plan any amount of compensation deferred under such plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary code sec_457 provides that subsections b and c of code sec_457 do not apply to any qualified_governmental_excess_benefit_arrangement as defined in sec_415 and benefits provided under such an arrangement will not be taken into account in determining whether any other plan is an eligible_deferred_compensation_plan within the meaning of code sec_457 code sec_457 governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan the term eligible_employer is defined in code sec_457 and includes a state or any political_subdivision or any agency_or_instrumentality of a state and any other tax-exempt_organization code sec_457 states that sec_457 does not apply to a qualified governmental excess_benefit_plan described in sec_415 in the first ruling we concluded that the arrangement is a qualified govemmental excess_benefit arrangement as defined in sec_415 accordingly with respect to your eighth requested ruling we conclude that the limits on contributions contained in code sec_457 and code sec_457 do not apply to contributions under the arrangement and contributions to the arrangement should not be taken into account in determining whether any other plan maintained by employer a is an eligible_deferred_compensation_plan within the meaning of code sec_457 with respect to your ninth requested ruling we conclude that participants in the arrangement will not be taxable pursuant to code sec_457 on any amounts contributed to - or held or distributed under the arrangement by the rabbi_trust with respect to your tenth requested ruling code sec_415 provides that i ncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt frorn tax under sec_115 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your tenth requested ruling we conclude that income of the rabbi_trust will constitute income derived from the exercise of an essential_governmental_function exempt from tax under code sec_115 and sec_415 this ruling letter is based on the assumption that plan x is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 executed itis also based on the assumption that the amendments described above are page 2u1v3 i043 in addition this ruling letter is conditioned on the taxpayer’s executing and adopting the revised rabbi_trust agreement submitted on april and on the taxpayer’s adopting amendment no submitted on january to its arrangement this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact id at please refer to sincerely yours put tee uv soren frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter ce
